Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

This Second Amendment to Credit Agreement (the “Amendment”) is made as of
January 25, 2008, by and between INERGY HOLDINGS, L.P., a Delaware limited
partnership (the “Borrower”), with its chief executive office located at Two
Brush Creek Boulevard, Suite 200, Kansas City, Missouri 64112, and SOUTHWEST
BANK OF ST. LOUIS, a Missouri banking corporation (the “Bank”), with an office
located at 2301 S. Kingshighway Blvd., St. Louis, Missouri 63110. Capitalized
terms used and not defined in this Amendment have the meanings given to them in
the Credit Agreement referred to below.

Preliminary Statements

(b) The Bank and the Borrower are parties to a Credit Agreement dated as of
August 9, 2005, as amended by the First Amendment to Credit Agreement dated as
of April 10, 2007 (as may be further amended, renewed, restated, replaced,
consolidated or otherwise modified from time to time, the “Credit Agreement”).

(c) The Borrower has requested that the Bank extend the maturity of the Credit
Agreement and that the Bank change the rates of interest associated with the
Loans.

(d) The Bank is willing to agree to the foregoing requests, subject, however, to
the terms, conditions, and agreements set forth below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Bank and the Borrower agree as follows:

1. Extension of Maturity of Credit Agreement. The definition of “Termination
Date” in Section 1.1 of the Credit Agreement is deleted in its entirety and is
hereby replaced with the following:

“Termination Date” means January 25, 2011.

2. Modification to Applicable Margin. The definition of “Applicable Margin” in
Section 1.1 of the Credit Agreement is deleted in its entirety and is hereby
replaced with the following:

“Applicable Margin” means, on any date, (1) in the case of any Base Rate Loans,
0%, and (2) in the case of any Libor Loans, 2.50%; provided, however, that, if
the Applicable Margin Calculation Certificate delivered by the Borrower to the
Bank for the most recently ended four fiscal quarters demonstrates that the
Leverage Ratio for such preceding four fiscal quarters was within any of the
ranges set forth below, then the Applicable Margin from and after the first day
of the first full month after the date the Bank receives the Applicable Margin
Calculation Certificate shall be reduced to (if such is the case) and shall
equal, for all Libor Loans, the amount set forth below opposite the Leverage
Ratio for such preceding four fiscal quarters:



--------------------------------------------------------------------------------

Level

  

Leverage Ratio

   Applicable
Margin for
Libor Loans   I.    greater than 3 to 1    2.50 % II.    greater than 2.5 to 1
but less than or equal to 3 to 1    2.25 % III.    greater than 2 to 1 but less
than or equal to 2.5 to 1    2.00 % IV.    greater than 1.75 to 1 but less than
or equal to 2 to 1    1.75 % V.    less than or equal to 1.75 to 1    1.50 %

; provided, further, that if the Borrower fails to timely deliver an Applicable
Margin Calculation Certificate to the Bank, or the Bank reasonably disputes the
calculations set forth therein or the accuracy of the related financial
statements (and the Borrower fails, within ten Business Days after being
notified by the Bank of such dispute, to provide information reasonably
satisfactory to the Bank in support of such calculations or of the accuracy of
such financial statements, as the case may be), then the Applicable Margin for
all Libor Loans from and after the first day of the first full month after the
latest date the Bank could have received the Applicable Margin Calculation
Certificate in compliance with Section 6.1(b) hereof shall be the Applicable
Margin set forth in Level I above.

3. Modification to Section 2.2(a). The reference to “80%” in Section 2.2(a) of
the Credit Agreement is deleted and is hereby replaced with “50%.”

4. Modification to LTV Ratio. The references to “80%” in Section 3.4 of the
Credit Agreement are deleted and are replaced with “50%.”

5. Modification to Section 3.12. The references to “60%” and/or “80%” in
Section 3.12 of the Credit Agreement are deleted and are replaced with “50%.”

6. Modification to Reporting Requirements. The references to “90 days” in
Section 6.1(b)(2) and Section 6.1(b)(3) of the Credit Agreement are deleted and
are replaced with “120 days.”

7. Modification to Notices. The reference to “Mark Ovington, Esq.” in
Section 8.1 of the Credit Agreement is deleted and is replaced with “Sandra T.
Hawley, Esq.”

8. Commitment Fee. The Borrower shall pay to the Bank a commitment fee of
$37,500 which shall be deemed fully earned and nonrefundable as of the date of
this Amendment and which shall be paid as of the date of this Amendment. Such
fee shall compensate the Bank for the costs associated with the origination,
structuring, processing, approving and closing of the transactions contemplated
by this Amendment, including, but not limited to, administrative, general
overhead and lost opportunity



--------------------------------------------------------------------------------

costs, but not including any out-of-pocket or other costs, fees or expenses for
which the Borrower has agreed to reimburse the Bank pursuant to any other
provision of the Credit Agreement or other Credit Documents or any commitment
letter, letter of intent or similar agreement.

9. Reaffirmation of Credit Documents. The Borrower reaffirms its obligations
under the Credit Agreement, as amended hereby, and the other Credit Documents to
which it is a party or by which it is bound, and represents, warrants and
covenants to the Bank, as a material inducement to the Bank to enter into this
Amendment, that (a) the Borrower has no and in any event waives any, defense,
claim or right of setoff with respect to the Borrower’s obligations under, or in
any other way relating to, the Credit Agreement, as amended hereby, or any of
the other Credit Documents to which the Borrower is a party or the Bank’s
actions or inactions in respect of any of the foregoing, and (b) after giving
effect to this Amendment, all representations and warranties made by or on
behalf of the Borrower in the Credit Agreement and the other Credit Documents
are true and complete on the date hereof as if made on the date hereof.

10. Conditions Precedent to Amendment. Except to the extent waived in a writing
signed by the Bank and delivered to the Borrower, the Bank shall have no duties
under this Amendment until the Bank shall have received fully executed originals
of each of the following, each in form and substance satisfactory to the Bank:

(a) Amendment. This Amendment;

(b) Secretary’s Certificate. A certificate from the Secretary or Assistant
Secretary of the Borrower certifying to the Bank that, among other things,
(i) attached thereto as an exhibit is a true and correct copy of the resolutions
of the board of directors or members of the Borrower authorizing the Borrower to
enter into the transactions described in this Amendment and the execution,
delivery and performance by the Borrower of such Credit Documents to which it is
a party, (ii) the certificate of formation (or comparable organizational
document) and the by-laws, membership or operating agreement of the Borrower,
attached as an exhibit thereto, remain in full force and effect and have not
been amended or otherwise modified or revoked, and (iii) attached thereto as an
exhibit are certificates of good standing, of recent date, from the Secretary of
State of Delaware and the Secretary of State of Missouri, certifying the good
standing of the Borrower in such states as of such dates; and

(c) Other Documents. Such other documents as the Bank may reasonably request to
further implement the provisions of this Amendment or the transactions
contemplated hereby.

11. No Other Amendments; No Waiver of Default. Except as amended hereby, the
Credit Agreement and the other Credit Documents shall remain in full force and
effect and be binding on the parties in accordance with their respective terms.
By entering into this Amendment, the Bank is not waiving any Default or Event of
Default which may exist on the date hereof.

12. Expenses. The Borrower agrees to pay and reimburse the Bank for all of its
out-of-pocket costs and expenses incurred in connection with the negotiation,
preparation, execution, delivery, operation, enforcement and administration of
this Amendment, including the reasonable fees and expenses of counsel to the
Bank.

13. Affirmation of Security Interest. The Borrower and each Guarantor hereby
confirm and agree that any and all liens, security interests and other security
or Collateral now or hereafter held by the Bank as security for payment and
performance of the Note and the Obligations are renewed hereby and carried forth
to secure payment and performance of the Note and the Obligations. The Credit
Documents are and remain legal, valid and binding obligations of the parties
thereto, enforceable in accordance with their respective terms.



--------------------------------------------------------------------------------

14. Guaranty. Each Guarantor hereby consents to and accepts the terms and
conditions of this Amendment and the other documents referred to herein, agrees
to be bound by the terms and conditions hereof and thereof, and the Borrower
ratifies and confirms that each Guaranty, executed and delivered by the
Guarantors to the Bank, guaranteeing the Obligations of the Borrower to the
Bank, is and remains in full force and effect and secures payment and
performance of, among other things, the Note, as renewed, rearranged and
extended.

15. Counterparts; Fax Signatures. This Amendment and any documents contemplated
hereby may be executed in one or more counterparts and by different parties
thereto, all of which counterparts, when taken together, shall constitute but
one agreement. This Amendment and any documents contemplated hereby may be
executed and delivered by facsimile or other electronic transmission and any
such execution or delivery shall be fully effective as if executed and delivered
in person.

16. Governing Law. This Amendment shall be governed by the same law that governs
the Credit Agreement.

[signature page to follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

INERGY HOLDINGS, L.P., as the Borrower By:   Inergy Holdings GP, LLC, its sole
general partner   By:  

 

  Name:     Title:   IPCH ACQUISITION CORP., as a Guarantor By:  

 

Name:   Title:   INERGY PARTNERS, LLC, as a Guarantor By:  

 

Name:   Title:   SOUTHWEST BANK OF ST. LOUIS By:  

 

Name:   Title:   By:  

 

Name:   Title:  